

115 HCON 58 IH: Expressing support for a month to be known as Cystic Fibrosis Awareness Month, and for other purposes.
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 58IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mr. Marino (for himself and Mr. McGovern) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing support for a month to be known as Cystic Fibrosis Awareness Month, and for other
			 purposes.
	
 Whereas cystic fibrosis, commonly referred to as CF, is a genetic disease affecting more than 30,000 children and adults in the United States and nearly 75,000 children and adults worldwide;
 Whereas a defective gene causes the body to produce an abnormally thick, sticky mucus that clogs the lungs, and these secretions produce life-threatening lung infections and obstruct the pancreas, preventing digestive enzymes from reaching the intestines to help break down and absorb food;
 Whereas there are approximately 900 new cases of CF each year in the United States; Whereas infant blood screening to detect genetic defects is the most reliable and least costly method to identify individuals likely to have one of 1,800 different CF mu­ta­tions;
 Whereas early diagnosis of CF permits early treatment and enhances quality of life, longevity, and treatment;
 Whereas CF impacts families as well as patients because of the intense daily disease management protocols patients must endure;
 Whereas there are more than 120 world-class treatment centers with highly trained and dedicated providers in the United States that specialize in delivering high-quality, coordinated care for CF patients and their families;
 Whereas the number of adults with CF has steadily grown and the median age of survival for a person with CF is now nearly 40 years of age in the United States;
 Whereas innovative precision medicines and treatments have greatly improved and extended the lives of CF patients; and
 Whereas May would be an appropriate month to establish as Cystic Fibrosis Awareness Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of Cystic Fibrosis Awareness Month; (2)congratulates the CF community for their unrelenting dedication to patients;
 (3)recognizes that the CF care delivery system can be a model for building better care coordination in the larger health care system;
 (4)acknowledges the tremendous investment and scientific achievements that have significantly improved CF patients’ lives;
 (5)urges researchers, developers, patients and providers to do everything possible to find a cure for this deadly disease; and
 (6)encourages the people of the United States to observe Cystic Fibrosis Awareness Month with appropriate ceremonies and activities that promote awareness of the disease. 